 


115 SRES 741 IS: Expressing the sense of the Senate on the letter of resignation of Secretary of Defense James Mattis and on the decision of President Trump to rapidly withdraw United States forces from Syria.
U.S. Senate
2018-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III 
115th CONGRESS 
2d Session 
S. RES. 741 
IN THE SENATE OF THE UNITED STATES 
 
December 22, 2018 
Mr. Warner (for himself, Mr. Menendez, Mr. Coons, Mr. Reed, Mr. Blumenthal, Mr. Carper, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Foreign Relations 
 
RESOLUTION 
Expressing the sense of the Senate on the letter of resignation of Secretary of Defense James Mattis and on the decision of President Trump to rapidly withdraw United States forces from Syria. 
 
 
Whereas James Mattis served the United States with distinction over the course of a long career in the United States Marine Corps and as Secretary of Defense;  Whereas the Senate concurs with the following sentiments expressed in the letter of resignation submitted by Secretary Mattis to President Trump: 
(1)The strength of the United States is inextricably linked to the strength of our system of alliances and partnerships.  (2)The United States cannot protect our interests or serve as the indispensable nation in the free world without those alliances and partnerships. 
(3)Maintaining that system of alliances and partnerships requires that the United States demonstrate respect for our allies.  (4)While the Armed Forces of the United States cannot serve as the world’s policeman, the United States must use all tools of American power to provide for the common defense, including providing effective leadership to our alliances. 
(5)Those alliances and partnerships have assisted the United States in increasing our national security, for example when all North Atlantic Treaty Organization (NATO) nations fought alongside the United States following the attacks of September 11, 2001, and when 74 nations joined the effort to defeat the threat from the Islamic State of Iraq and Syria (ISIS).  (6)The United States must demonstrate resolve and be unambiguous in our approach to countries whose strategic interests run counter to our own. 
(7)The Russian Federation and China wish to shape a world order consistent with their authoritarian model, allowing them to veto other nations’ economic, diplomatic, and security decisions, and to promote their own interests at the expense of other nations, the United States, and our allies.  (8)The United States must do everything possible to advance a rules-based international order that is most conducive to our security, prosperity, and values, and our efforts in that regard are strengthened by the solidarity of our alliances. 
(9)United States military pressure has demonstrated considerable, but incomplete progress against global terrorist groups, particularly al Qaeda, the group responsible for the September 11, 2001, terrorist attacks on the United States and the Islamic State of Iraq and Syria, who threaten the stability of the Middle East and the safety of the American people and the citizens of many of our closest allies;  Whereas there are a small number of troops on the ground in Syria to train, equip, advise, and assist United States partners in the Syrian Democratic Forces fighting the Islamic State of Iraq and Syria; 
Whereas the governments of the Russian Federation and Iran are fighting alongside the Assad regime against United States allies and interests;  Whereas the abrupt decision of the President to remove all United States forces in Syria without consultation enables Iran and the Russian Federation to expand their influence and presence in Syria and beyond and threatens United States partners in Syria and Israel and other allies in the region; and 
Whereas the decision of the President to precipitously withdraw United States troops will leave the people of Syria even more vulnerable to violence from terrorist groups and provide time and space for al Qaeda and the Islamic State of Iraq and Syria to reconstitute and launch attacks against the United States and our allies: Now, therefore, be it  That the Senate— 
(1)expresses its gratitude to Secretary of Defense James Mattis for his decades of honorable service to the United States in the United States Marine Corps and at the Department of Defense;  (2)expresses strong support for United States alliances and partnerships with allies around the world; 
(3)expresses concern with President Trump’s decision to rapidly withdraw United States forces from Syria, a decision taken without consultation with Congress or our allies and partners and without apparent concern for our national and collective interests; and  (4)believes that these decisions could further undermine United States leadership in the world, weaken our alliance and partnership structure, and make it harder to achieve a world more conducive to United States interests, including support for democracy. 
 
